DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims objected to because of the following informalities:  
Claim 16, line 7 reads “its high position” it should read --the high position--.
Claim 16, line 7 reads “its low position” it should read --the low position--.
Claim 16, line 18 reads “the arm form” it should read --the arm forms--.
Claim 19, line 7 reads “the arms” it should read --the first arms--.
Claim 21, line 1 reads “the arms” it should read --the first arms--.
Claim 21, line 4 reads “the arms” it should read --the first arms--.
Claim22, line 1 reads “the arms” it should read --the first arms--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation interpreted under 112(f) is the return means of claims 17 and 30.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "its lower end" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "its upper end" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "each linear actuator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
****Examiner Note: For claims with improper antecedent basis for “each linear actuator” the claims will be examined for having one linear actuator as is established in claim 1****
Claim 18 recites the limitation "each linear actuator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "each linear actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "its lower end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "its upper end" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the lower end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the upper end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "each linear actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "each linear actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20, 23, 25-26, 28-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razon (U.S. Patent No. 8,151,812).
Regarding claim 16, Razon discloses: A walking aid wheelchair, comprising:
a chassis (Razon: Fig. 1, elements 1-5; frame base, side members, cross bars),
a movable base plate (Razon: fig. 2, elements 8-9; body support post, seat support extension) which is movable relative to the chassis between a low sitting position in which a user can sit thereon, and a high walking position in which it is configured to be in contact with the user and at least partially behind the user (Razon: Figs. 3-4; col. 13, lines 36-57),
a position changing device for the base plate, configured to move the base plate between its high position and its low position (Figs. 3-4, elements 6-7; 25; stabilizing arm, support spring means),
wherein the position changing device comprises at least one first arm extending between the chassis and the base plate (Razon: fig. 3, element 7; support lever), and a linear actuator (Razon: fig. 3, element 25spring means) which is connected through a lower mechanical connection to the chassis (Razon: col. 11, lines 25-28) and by an upper mechanical connection to the first arm (Razon: col. 11, lines 21-25),
wherein the linear actuator is configured to bias the movable base plate to the high position through the arm (Razon: col. 9, lines 14-18),
wherein the arm is connected at its lower end through a lower hinge to the chassis (Razon: fig. 2, element 11sleve connection) and at its upper end through an upper hinge to the movable base plate (Razon: fig. 2, element 13rotational connection),
wherein the upper hinge is located behind the lower hinge over the entire stroke of the movable base plate when the movable base plate moves from the low position up to the high position (Razon: Figs. 2-4), and
wherein the arm form a third class lever (Razon: Fig 2-4; Examiner note: the arm forms a third class lever because the point of force from spring means 25 is in between fulcrum (sleeve connection 11) and weight (rotational connection13).
Regarding claim 17, Razon Discloses: wherein each linear actuator comprises an elastic return means configured to elastically bias the movable base plate to the high position through the arm (Razon: col. 11, lines 4-8).
Regarding claim 18, Razon: discloses: wherein each linear actuator is passive (Razon: col. 12, lines 36-62), and wherein each linear actuator comprises a gas spring loaded type cylinder (Razon: col. 11, lines 4-8).
Regarding claim 20, Razon discloses: comprising at least one second arm which extends between the chassis and the movable base plate (Razon: Fig. 3, element 6; stabilizing arm).
Regarding claim 23: Razon discloses: wherein the position changing device is configured to move the movable base plate relative to the chassis in a circumferential translational motion between the high walking position and the low sitting position (Razon: figs. 2-4; Examiner note: Figs. 3 and 4 show the front body support post 8 as being the same distance from the cross posts 4 and 5 when in the upper and lower position. Fig. 2 shows the body support post 8 as being further away from the cross posts than in Figs 3-4, which shows it must take a circumferential path to achieve this geometry).
Regarding claim 25, Razon: discloses: wherein the upper mechanical connection of each linear actuator is located behind the lower mechanical connection of the linear actuator, when the movable base plate is at least in a position between the high position and the low position (Razon: fig. 2).
Regarding claim 26, Razon discloses: wherein the upper mechanical connection of each linear actuator 1s located behind the lower mechanical connection of the linear actuator, at least when the movable base plate is in the high position (Razon: fig. 3).
Regarding claim 28, Razon discloses: comprising a front retaining member configured to retain the user from moving forward relative to the chassis (Razon: Fig. 2, element 15; front body support),
wherein the front retaining member comprises a front abutment element configured to abut against the user’s pelvis in the high position (Razon: col. 10, lines 31-34).
Regarding claim 29: Razon discloses: wherein the front retaining member is configured to guide the wheelchair, at least when the movable base plate is in the high walking position (Razon: col. 10, lines 25-28).
Regarding claim 31; Razon Discloses: comprising a lock for locking the movable base plate in the low sitting position and/or the high walking position (Razon: col. 12, lines 63-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diaz-Flores et al. (U.S. Patent App. Pub. No. 2016/0270988) discloses a modularized mobility device with ability to allow the user to stand or sit.
Takamoto et al. (U.S. Patent App. Pub. No. 2012/0133113) discloses a locomotion apparatus that can move an injured user from a seated to standing position.
Ovre et al. (U.S. Patent App. Pub. No. 2010/0007180) discloses a standing frame for a wheelchair to allow the user to stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611               

/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611